Battle, J.
The defendant’s plea,,-must be sustained, unless by to on March 1853, contain the terms of a contract for the sale of one half of the mill-site and mill, mentioned in the bill, sufficiently certain to entitle the plantiff to a specfic execution thereof in this court. It is manifest that they do not — the letters taken together amount at most, to a mere offer by the defendant, to sell to the plantiff his half of the mill, but there is nothing in them, or either of them, from which it can be inferred, that he had contracted to convey to the plantiff the other half of the said mill. The plea must therefore be sustained, so far as the bill seeks a conveyance of one half of the mill and the appurtenances.
But upon the authority of Baker v. Carson, 1 Dev. and Bat. Eq. 381, and Albea v. Griffin, 2 Dev. & Bat. Eq. 9, we think that the plaintiff is entitled, in this Court, to be paid for the improvements which, under his contract with the defendant he, by his work and labor, put upon the defendant’s land. As to obtain this, he is entitled to' answer from the defendant, and, as the answer cannot be filed in this Court, the cause must be removed to the Court below for that purpose. See Smith v. Konegay, ante 40.
Decree accordingly